Citation Nr: 1135371	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-32 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for service-connected sleep apnea.

2.  Entitlement to a disability rating greater than 10 percent for service-connected hypothyroidism.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

The Veteran, at his hearing, raised the issue of entitlement to service connection for a psychiatric disability, including as secondary to his already service-connected disabilities.  This issue has not been adjudicated by the RO; therefore, the Board does not have jurisdiction over it.  Thus, the issue is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to an increased rating for the service-connected sleep apnea be withdrawn from appellate review.

2.  The Veteran's hypothyroidism is manifested by fatigue, constipation, and mental sluggishness, but not by muscular weakness, mental disturbance, and weight gain.

3.  The Veteran is service-connected for sleep apnea, currently rated as 50 percent disabling; hypothyroidism, rated as 30 percent disabling as a result of this decision; and seborrheic dermatitis, currently rated as 10 percent disabling; with a combined disability rating of 70 percent.

4.  Resolving all reasonable doubt in favor of the Veteran, he is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the claim for entitlement to a disability rating greater than 50 percent for service-connected sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2.  The criteria for a disability rating of 30 percent for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.119, Diagnostic Code 7903 (2010).

3.  The criteria for entitlement to a TDIU have been met.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sleep Apnea

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

In October 2010, the Veteran, by way of his representative, submitted a written statement asking that his appeal of the claim for entitlement to an increased rating for sleep apnea be withdrawn from appellate review.  This withdrawal was confirmed on the record at the hearing.  See hearing transcript at page 2.  In view of the Veteran's expressed desires as to the sleep apnea claim, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue, and, as such, his appeal regarding entitlement to an increased rating for sleep apnea is hereby dismissed.

VA's Duties to Notify and Assist

The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim, as well as what evidence VA will seek to provide and what evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the Board recognizes that the Veteran was mailed letters in November 2007, February 2008, and March 2009, which complied with the requirements of 38 C.F.R. § 3.159(b).  The March 2009 letter was also in accordance with Vazquez-Flores v. Peake (2008), and notified the Veteran of how VA determines a disability rating, and provided him with the evidence needed to achieve a higher rating by way of providing him with the detailed requirements for a higher rating for a hypothyroidism.  Thus, although the duty to notify was not technically fully satisfied in this appeal, in that it was not all received prior to the February 2008 rating decision under appeal, the Board recognizes that the Veteran did receive enough notice to achieve actual knowledge of what was necessary to succeed in his appeals.  Thus, the Board finds that the duty to notify the Veteran was effectively met in this case.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The available treatment records and the VA examination reports are of record.  The Veteran's hearing transcript is also included in the claims folder.  Significantly, neither the Veteran, nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further assistance is required to fulfill VA's duty to assist.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Increased Rating - Hypothyroidism

The Veteran is seeking a disability evaluation in excess of 10 percent for his service-connected hypothyroidism.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently service connected for hypothyroidism and is in receipt of a 10 percent disability rating.  He was originally granted service connection for this disability by way of the January 2005 rating decision.  In September 2007, he sought to have the disability rating for hypothyroidism increased.  The Board will, thus, examine the relevant evidence dating to September 2006, one year prior to the Veteran's increased rating claim.  

Diagnostic Code 7903 provides the criteria for rating hypothyroidism.  Under this diagnostic code provision, hypothyroidism with fatigability, or; continuous medication required for control, is rated 10 percent disabling.  Hypothyroidism with fatigability, constipation, and mental sluggishness is rated 30 percent disabling.  Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated 60 percent disabling.  Hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100 percent disabling.  38 C.F.R. § 4.119.

Outpatient records consistently show that the Veteran's hypothyroidism is manifested by fatigue, constipation and mental sluggishness during the course of this appeal.  For instance, September 2006 outpatient records show that he sought treatment due to "a little more fatigue than normal."   He was losing weight at the time with diet and exercise, so his medications were adjusted to help alleviate the problem.  Low energy was again reported in November 2007.  At his December 2007 VA examination, no muscle abnormality was noted, but there was an indication of forgetfulness, as well as constipation and fatigability.  The symptoms continued into 2008, as evidenced by the August 2008 visit to a VA emergency room due to elevated thyroid-stimulating hormone (TSH) levels and lethargy.  Noncompliance with medication was suspected at that time.  Another August 2008 suggests that daily reminder calls or visits were needed in order for the Veteran to remember to take his medication.  By January 2009, VA notes reflect symptoms such as fatigue, low energy, slow speech and poor memory.

In June 2009, another VA examination again confirmed that the Veteran's hypothyroidism was manifested by decreased concentration, forgetfulness, and mental sluggishness.  The Veteran also reported impaired short term memory and sluggish speech.  The examiner summarized the Veteran's symptoms as generalized fatigue, mental sluggishness, and sluggish bowel movement.  A mini mental status score was offered and the Veteran did score nearly perfect at 29/30.  Thus, mental disturbance was not suggested, but sluggishness was apparent.  Later, in December 2009 and January 2010, VA outpatient records confirm that the Veteran continued to experienced constipation.

During his October 2010 hearing, the Veteran reiterated that he would experience fatigue, slowed thought process, and slowed speech.  See hearing transcript at page 4.  He noted that he would take over-the-counter for constipation.  Id. at page 6.

Thus, the symptoms of the Veteran's service-connected hypothyroidism are consistently shown in the outpatient records, VA examination reports, and Veteran's testimony, to include fatigue, constipation and mental sluggishness.  Thus, the criteria for the assignment of a 30 percent disability rating under Diagnostic Code 7903 have been met.  There is no showing, however, that the Veteran has experienced muscular weakness, mental disturbance and weight gain as a result of his hypothyroidism.  A disability rating greater than 30 percent rating would not be warranted.  

Finally, the Board has considered whether an extraschedular disability rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 
38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, there is no evidence that the Veteran's hypothyroidism is of such a severity that the schedular criteria are inadequate.  Because of the adequacy of the applicable rating criteria, and considering the award of a TDIU rating, below, to compensate for the effect of hypothyroidism and other service-connected disabilities on the Veteran's employability, referral for extraschedular consideration is not warranted.

TDIU

The Veteran perfected an appeal as to his claim for entitlement to a TDIU.  A Veteran will be entitled to a TDIU upon establishing that he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16. Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria.  If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), noted that was clear that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the Veteran is service-connected for sleep apnea, rated as 50 percent disabling; hypothyroidism, rated as 30 percent disabling; and seborrheic dermatitis, rated as 10 percent disabling.  These three ratings must now be combined under 38 C.F.R. § 4.25.  The Veteran's combined disability rating as a result of this decision is 70 percent.  38 C.F.R. § 4.25.  Thus, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) are met.

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, 1 Vet. App. at 359.  For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Records dating from prior to this period of appeal suggest that the Veteran is unable to be gainfully employed due to his level of disability.  An August 2005 statement from the Veteran's VA primary care physician clearly states that the Veteran's severe hypothyroidism and sleep apnea preclude him from gainful employment.

At the time of his December 2007 VA examination, the Veteran confirmed that he was not employed and had not been for two to five years.  In June 2009, at another VA examination, the Veteran reported obtaining a job in 2006, but that he got fired due to falling asleep while training.  The VA examiner, in an addendum report dated in August 2009, opined that the Veteran's "hypothyroidism itself should not prevent him [from] obtaining and maintaining gainful employment," but that the excessive daytime sleepiness caused by the service-connected sleep apnea "could currently prevent him from obtaining or maintaining employability."

In December 2009, the same VA primary care physician who wrote the 2005 opinion submitted an additional report.  The physician again noted that the Veteran is "unable to hold any kid of employment due to his medical conditions."  The Veteran's mother has also submitted written statements, as well as hearing testimony, to indicate her lay opinion that the Veteran is, in fact, unemployable.  See October 2010 typewritten lay statement and hearing transcript.

Based on a review of the relevant evidence relating to the service-connected disabilities discussed above, and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  The Veteran's primary care doctor, as well as a VA examiner, opined that the service-connected disabilities, sleep apnea in particular, prevent the Veteran from obtaining substantially gainful employment.  While some of the Veteran's service-connected disabilities, standing alone, are not shown to interfere with Veteran's employment or occupational opportunities, the Board finds that when coupled with the serious impairment in occupational functioning produced by all of his service-connected disabilities taken as a whole, the Veteran cannot be deemed capable of anything more than marginal employment, and cannot be considered capable of maintaining substantially gainful employment.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  In fact, in this case, the preponderance of the evidence is in favor of the Veteran's TDIU claim.  At the very least, the benefit-of-the-doubt rule should be applied.  See Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. at 421.  As such, the Board finds that entitlement to TDIU is warranted.


ORDER

The claim of entitlement to a disability rating greater than 50 percent for service-connected sleep apnea is dismissed.

A disability rating of 30 percent for hypothyroidism is granted, subject to the laws and regulations governing monetary benefits, entitlement to.

A TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.



______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


